Citation Nr: 0633557	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-40 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a left 
knee injury.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran had recognized active service from November 1941 
to May 1942 and August 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines that denied the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury on the basis that the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim.  The veteran perfected a timely 
appeal of this determination to the Board.

In July 2006, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board in Manila, the Republic of the Philippines.  The 
veteran's testimony on that occasion has been transcribed and 
associated with his claim's file.


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of a left knee injury was previously denied in a June 1951 
rating decision by the RO, and that decision became final.

2.  Affidavits dated in March 1946 and June 1951 were 
previously considered in finally denying the veteran's claim.

3.  Medical reports submitted by the veteran do not relate to 
whether the veteran was in a recognized period of active 
service at the time he asserts that his in-service injury 
occurred.

4.  Records of the Armed Forces of the Philippines submitted 
by the veteran do not raise a reasonable possibility of 
substantiating the veteran's service connection claim.


CONCLUSION OF LAW

As the evidence received since the June 1951 denial is not 
new and material, the criteria for reopening the veteran's 
claims for service connection for residuals of a left knee 
injury are not met.  38 U.S.C.A. §§ 101, 107, 1110, 5107, 
5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.8, 3.9, 3.156, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
January 2004 and March 2004 letters from the AOJ to the 
veteran, which together informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ.

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the basis of the previous denial of the 
veteran's claim was that the evidence contained no record of 
injury or treatment in active duty, and the time the veteran 
claimed that he was injured was during a period when he was 
not in recognized active service.  Although this basis was 
not clearly stated in the notice letters provided to the 
veteran prior to the RO's May 2004 rating decision, it was 
stated in its May 2004 rating decision and August 2004 
statement of the case.  Furthermore, the veteran's February 
2006 correspondence with VA specifically addresses the basis 
of the RO's denial of the veteran's claim and asserts that he 
was injured during a period of active service.  As the 
veteran demonstrated actual knowledge of the basis of the 
previously denial of his claim, the Board finds that any 
defect in notice with respect to describing the basis of the 
previous denial was not prejudicial to the veteran.  
38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service personnel records, two 
signed affidavits by persons who served with the veteran, 
post-service medical treatment records, service records from 
the Office of the Adjutant General of the Armed Forces of the 
Philippines, the veteran's and his daughter's testimony at 
his Board hearing, and written statements by the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

New and Material Evidence

The veteran's claim of service connection for residuals of a 
left knee injury was previously denied in a June 1951 rating 
decision by the RO, and that decision became final.  The 
denial was on the basis that the evidence contained no record 
of injury or treatment in active duty, and that the date of 
the veteran's claimed injury was in a period when he was not 
in a recognized period of active service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.8, 3.9.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla. 38 C.F.R. §§ 3.8, 3.9.  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the instant case, the RO based its original denial of the 
veteran's claim on July 1950 service personnel records 
obtained from the U.S. War department showing that on May 5 
1945, which is the date that the veteran claimed he suffered 
his in-service injury, the veteran was in a "no casualty 
status" and therefore was not considered to be in active 
service.  Thus, the RO found that there was no evidence that 
the veteran sustained an in-service left knee injury.

Since the final decision denying the veteran's left knee 
service connection claim, the veteran has submitted evidence 
in the form of affidavits dated in March 1946 and June 1951 
that were previously considered in finally denying the 
veteran's claim, and are therefore not new.  He has also 
submitted new evidence in the form of medical reports dated 
in December 1988 and March 2004 and records certifying his 
service from the Office of the Adjutant General of the Armed 
Forces of the Philippines.  However, for the following 
reasons, the Board does not find such evidence to be 
material.

The December 1988 and March 2004 medical reports submitted by 
the veteran, while diagnosing the condition of his left knee, 
do not relate to the question of whether the veteran was in a 
recognized period of active service at the time he asserts 
his knee injury occurred.  That question is the unestablished 
fact necessary to substantiate the veteran's claim.  
Therefore, the reports are not material evidence.

Furthermore, because the U.S. service department's July 1950 
determination as to the veteran's periods of active service 
is binding on VA, any service records of the Armed Forces of 
the Philippines submitted by the veteran that might 
contradict the U.S. service department's records do not raise 
a reasonable possibility of substantiating the veteran's 
service connection claim.  Thus, such records are not new and 
material evidence.

The Board therefore concludes that the veteran has not 
submitted new and material evidence to substantiate his 
service connection claim for residuals of a left knee injury.  
Accordingly, service connection is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of a left knee injury is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


